United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Milligan, NE, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
David L. Buelt, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-211
Issued: August 12, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 28, 2008 appellant filed a timely appeal from January 10 and July 28, 2008
decisions of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over this case.
ISSUE
The issue is whether the Office met its burden of proof to terminate appellant’s
compensation benefits on January 10, 2008 on the grounds that he had no residuals of his
accepted injuries.
On appeal appellant, through his attorney, argues that the opinion of the impartial
examiner, Dr. Kral Varhan, a Board-certified orthopedic surgeon, is insufficient to be entitled to
special weight. Moreover, the Office did not provide Dr. Varhan’s report in a timely fashion and
did not grant appellant sufficient time to respond to the notice of proposed termination.

FACTUAL HISTORY
On May 17, 2002 appellant, then a 40-year-old rural carrier associate, sustained
employment-related injuries when his postal vehicle was rear-ended. The Office accepted the
claim for cervical strain, lumbar strain, lumbago, left rotator cuff strain, an aggravation of lumbar
degenerative disc disease and an annular tear at L4-5. A June 27, 2002 lumbar spine magnetic
resonance imaging (MRI) scan demonstrated mild disc bulging and possible minimal protrusion
at L4-5. Appellant worked limited duty until he underwent left shoulder arthroscopy on
August 20, 2002, after which he returned to limited duty. A November 11, 2002 lumbosacral
spine MRI scan demonstrated mild degenerative changes, otherwise negative. Appellant stopped
work on February 21, 2003 because his position was no longer available and did not return.1 A
March 17, 2003 provocation discogram of the lumbar spine demonstrated annular tears at L3-4
and L4-5 with concordant pain reproduction. Postdiscogram computerized tomography (CT)
scan was interpreted as showing an annular tear at L4-5, normal appearance of L3-4 and mild
degenerative change at L5-S1.
Appellant was treated by Dr. Michael Longley, Board-certified in orthopedic surgery. A
December 10, 2003 MRI scan of the lumbar spine demonstrated multilevel degenerative disc
disease and annular bulging at L4-5 with multilevel hypertrophic changes and mild canal
stenosis and bilateral neural foraminal stenosis at L4-5. A lumbar discogram on December 10,
2003, performed by Dr. Longley, demonstrated an annular tear at L4-5 with radiating pain.
Postdiscogram CT scan demonstrated L4-5 disc degeneration with extensive leak and mild spinal
canal stenosis at L4-5. A September 24, 2004 functional capacity evaluation demonstrated that
appellant could perform work activities within the medium physical demand level with
occasional forward bending.
On June 23, 2006 appellant was referred to Dr. Anil K. Agarwal, a Board-certified
orthopedic surgeon, for a second opinion evaluation. In a July 14, 2006 report, Dr. Agarwal
reviewed the statement of accepted facts and the physical requirements of his position. He also
summarized the medical record including diagnostic studies. Dr. Agarwal noted appellant’s
complaint of chronic low back pain and advised that he demonstrated no positive physical
findings. He diagnosed status post left shoulder rotator cuff repair in 2003 with no complaints
and healed lumbar strain. Dr. Agarwal advised that there was no evidence of any ongoing workrelated strain conditions or disc herniation at L4-5. He recommended a good home exercise
program and over-the-counter medication. Dr. Agarwal advised that appellant could return to his
job as a rural mail carrier.

1

Appellant also worked on a family farm. He was referred for vocational rehabilitation services in July 2003. By
decision dated February 17, 2004, the Office reduced appellant’s wage-loss compensation to zero on the grounds
that he failed to participate in vocational rehabilitation. In a May 5, 2005 decision, an Office hearing representative
found that appellant’s failure without good cause to participate in preliminary vocational meetings and testings
constituted a failure to participate in the rehabilitative effort and affirmed the February 17, 2004 decision. The
hearing representative, however, returned the case to the Office for further develop of the medical evidence
regarding appellant’s low back condition.

2

By report dated August 4, 2006, Dr. Longley noted appellant’s complaints of low back
pain and reported findings on physical examination. He diagnosed low back pain, L4-5 annular
tear and disc injury secondary to the employment injury.
In a report dated October 20, 2006, Dr. Agarwal reviewed Dr. Longley’s August 4, 2006
report. He advised that, at the time of appellant’s examination, no neurological deficits were
noted. Dr. Agarwal stated that appellant’s underlying degenerative disc disease was temporarily
exacerbated by the May 2002 employment injury, but had resolved. He advised that appellant
did not need narcotic medication.
The Office found a conflict in medical evidence arose between Dr. Agarwal and
Dr. Longley as to whether appellant had any residuals of his employment injury. On April 23,
2007 the Office referred him to Dr. Varhan, for an impartial evaluation. In a May 14, 2007
report, Dr. Varhan reviewed the history of injury and appellant’s complaint of low back pain. He
noted the medical record and December 10, 2003 diagnostic studies and stated that appellant
walked with a cane. Physical examination demonstrated no spinal tenderness or spasm from the
cervical to lumbar spine and normal sensation to light touch and pinprick over all dermatomes in
his lower extremities with 5/5 muscle strength. Dr. Varhan advised that appellant had no
difficulty moving from a sitting to supine or supine to sitting positions and straight leg raising
was negative to 70 degrees with functional range of motion of the hips, knees and ankles
bilaterally. He diagnosed status postop left rotator cuff repair (industrial), preexisting lumbar
spine degenerative disc disease (nonindustrial), exacerbation of preexisting lumbar spine
degenerative disc disease (industrial) and habituation to narcotic medications. Dr. Varhan
advised that appellant’s left shoulder had recovered very well. While the employment injury had
exacerbated his underlying degenerative disc disease of the lumbar spine, this was a temporary
aggravation and there was no evidence to support that work-related conditions were still active or
related to the May 17, 2002 employment injury. Dr. Varhan noted that any deterioration in the
degenerative disease process was expected over time and was nonindustrial. He recommended
over-the-counter medication, a home exercise program and no surgical treatment. Dr. Varhan
advised that, based on his review of the September 2004 functional capacity evaluation,
appellant could perform the duties of rural mail carrier associate.
In a deposition of July 30, 2007,2 Dr. Longley described the employment injury,
appellant’s treatment and the December 10, 2003 diagnostic studies. He opined that appellant’s
L4-5 annular tear was due to an acute phenomenon rather than a degenerative process

2

This was apparently for appellant’s third-party suit. A third-party settlement was reached on September 12,
2007 and appellant submitted a statement of recovery dated October 3, 2007. By letter dated November 19, 2007,
the Office informed appellant that future payments of compensation and/or medical expenses would be credited
against the remainder of his third-party recovery.

3

and caused by the May 17, 2002 car accident. Dr. Longley stated that appellant continued to
have back pain and recommended further surgery.3
On December 7, 2007 the Office proposed to terminate appellant’s compensation benefits
on the grounds that the medical evidence, as represented by Dr. Varhan, established that he had
no ongoing disability or residuals due to the accepted injury. On January 9, 2008 appellant,
through his attorney, disagreed with the proposed termination.
By decision dated January 10, 2008, the Office finalized the termination, effective that
day.
On January 25, 2008 appellant, through his attorney, requested a hearing that was held on
May 23, 2008. Counsel noted appellant’s disagreement with Dr. Varhan’s opinion and argued
that the medical report was not timely submitted to appellant. Appellant described the
employment injury and his current condition and testified that his farm duties were restricted.
He stated that he was awaiting Federal Drug Administration approval for a particular type of disc
replacement surgery and that he would like to return to his position as rural carrier following
surgery. In a May 20, 2008 affidavit, Dr. Longley reiterated his conclusions. In a June 16, 2008
affidavit, Dr. Robert McKeeman, Board-certified in family medicine, advised that he had cared
for appellant for many years, including 18 examinations since the May 17, 2002 employment
injury. He stated that he disagreed with Dr. Varhan’s opinion and agreed with Dr. Longley
regarding appellant’s continuing back condition.
By decision dated July 28, 2008, an Office hearing representative affirmed the
January 10, 2008 decision.
LEGAL PRECEDENT
Once the Office accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits. It may not terminate compensation
without establishing that the disability ceased or that it was no longer related to the employment.4
The Office’s burden of proof in terminating compensation includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.5
Section 8123(a) of the Federal Employees’ Compensation Act6 provides that if there is
disagreement between the physician making the examination for the United States and the
physician of the employee, the Secretary shall appoint a third physician who shall make an
3

On September 19, 2007 appellant filed a schedule award claim. By letter dated October 18, 2007, the Office
informed appellant of the type evidence needed to support a schedule award claim, and advised him that it would be
left open for 60 days. In his July 30, 2007 deposition testimony, Dr. Longley provided some impairment analysis
under Chapter 15 of the fifth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment.
4

Jaja K. Asaramo, 55 ECAB 200 (2004).

5

Id.

6

5 U.S.C. §§ 8101-8193.

4

examination.7 When the case is referred to an impartial medical specialist for the purpose of
resolving the conflict, the opinion of such specialist, if sufficiently well rationalized and based on
a proper factual background, must be given special weight.8
ANALYSIS
The Board finds that the Office met its burden of proof to terminate appellant’s
compensation benefits. The Office determined that a conflict in medical evidence arose between
Dr. Longley, appellant’s treating physician, and Dr. Agarwal, who provided a second opinion
evaluation for the Office. Dr. Longley found appellant disabled due to residuals of his accepted
conditions. Dr. Agarwal advised appellant’s accepted conditions had resolved and that he could
return to work. The Office properly referred appellant to Dr. Varhan, Board-certified in
orthopedic surgery, for an impartial evaluation.
In a comprehensive May 14, 2007 report, Dr. Varhan advised that appellant’s left
shoulder condition had healed following surgery. The Board notes that Dr. Longley did not
address appellant’s shoulder condition or report any residuals of the accepted left rotator cuff
strain. Dr. Varhan found no tenderness to palpation with a good range of shoulder joint motion
and radial pulse. Regarding the accepted lumbar conditions, he reported that physical
examination demonstrated no spinal tenderness or spasm from the cervical to lumbar spine with
normal sensation to light touch and pinprick over all lower extremity dermatomes and 5/5 muscle
strength. Dr. Varhan advised that appellant had no difficulty moving from a sitting to supine or
supine to sitting position and straight leg raising was negative to 70 degrees with functional
range of motion of the hips, knees and ankles bilaterally. There was no evidence of lumbar
radiculopathy. Dr. Varhan diagnosed status postop left rotator cuff repair (industrial),
preexisting lumbar spine degenerative disc disease (nonindustrial), exacerbation of preexisting
lumbar spine degenerative disc disease (industrial) and habituation to narcotic medications. He
advised that, while the May 17, 2002 employment injury exacerbated appellant’s lumbar
degenerative disc disease lumbar, this was a temporary aggravation. Dr. Varhan found no
evidence to support that the work-related conditions were still active or related to the
employment injury. The deterioration of appellant’s spine was progressive and nonindustrial.
He concluded that appellant could perform the duties of rural mail carrier associate.
Dr. Longley was deposed on July 30, 2007 and in a May 20, 2008 affidavit. These
reports, however, merely reiterated his prior findings and opinion. A subsequently submitted
report of a physician on one side of a conflict of medical opinion is generally insufficient to
overcome the weight of the impartial medical specialist or to create a new conflict of medical
opinion.9 The Board finds that Dr. Longley’s medical opinion is insufficient to overcome the
special weight accorded Dr. Varhan as an impartial medical specialist regarding appellant’s
lumbar condition.10
7

5 U.S.C. § 8123(a); see Geraldine Foster, 54 ECAB 435 (2003).

8

Manuel Gill, 52 ECAB 282 (2001).

9

Richard O’Brien, 53 ECAB 234 (2001).

10

Manuel Gill, supra note 8.

5

Appellant’s attending family physician, Dr. McKeeman, provided a June 16, 2008
affidavit. However, he merely stated his disagreement with Dr. Varhan’s conclusions and
agreement with Dr. Longley. A medical opinion not fortified by rationale is of diminished
probative value.11 Furthermore, a report of a physician whose specialty is not in a germane area
of medicine is entitled to lesser weight.12 The Board therefore finds that Dr. McKeeman’s report
is insufficient to overcome the special weight accorded Dr. Varhan.
Dr. Varhan provided a comprehensive, well-rationalized evaluation regarding appellant’s
left shoulder and lumbar spine conditions. He found that the accepted conditions had resolved.
Dr. Varhan’s report is entitled to the special weight accorded an impartial examiner and
constitutes the weight of the medical evidence regarding appellant’s right elbow and lumbar
conditions.13 The Office properly terminated his compensation benefits for these conditions.14
Appellant contended that the Office not to provide Dr. Varhan’s report in a timely
fashion and that he was not granted sufficient time to respond to the notice of proposed
termination. The notice was dated December 7, 2007 and the final termination decision was
issued on January 10, 2008, 34 days later. Office procedures provide that a 30-day notice be
given.15 It complied with its procedures. The record reflects communication between counsel
and the Office concerning the third-party settlement. There is no evidence reflecting that a copy
of Dr. Varhan’s report was delayed due to the settlement. On December 7, 2007 the date of the
proposed termination, the claims examiner addressed the impartial report with appellant’s
attorney. A copy of the report was submitted, following which counsel requested an extension of
the period for a response, which was denied.
CONCLUSION
The Board finds that the Office met its burden of proof to terminate appellant’s
compensation benefits on the grounds that he had no residuals or disability due to his accepted
conditions.16

11

Cecelia M. Corley, 56 ECAB 662 (2005).

12

Beverly A. Spencer, 55 ECAB 501 (2004).

13

See Sharyn D. Bannick, 54 ECAB 537 (2003).

14

Manuel Gill, supra note 8.

15

Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 1.1400.7(b)(2)(c) (March 1997).

16

The Board notes that appellant submitted evidence with his appeal to the Board. The Board cannot consider
this evidence as its review of the case is limited to the evidence or record which was before the Office at the time of
its final decision. 20 C.F.R. § 501.2(c); see Sandra D. Pruitt, 57 ECAB 126 (2005).

6

ORDER
IT IS HEREBY ORDERED THAT the July 28, 2008 decision of the Office of
Workers’ Compensation Programs be affirmed
Issued: August 12, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

